       Case 2:19-cr-00394-DB-DBP Document 127 Filed 01/22/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00394-DB-DBP

                          Plaintiff,                   ORDER AUTHORIZING
                                                       INTERLOCUTORY SALE
          vs.
                                                       Judge Dee Benson
  YEVGENY FELIX TUCHINSKY, et. al,
                                                       Magistrate Judge Dustin B. Pead
                          Defendants.


        Before the Court is the Government’s motion for the interlocutory sale of property that

has been named as subject to forfeiture in this criminal case and is identified in Exhibit A

(“Subject Property”).

        Pursuant to Rule G(7)(b) of the Federal Rules of Civil Procedure, as incorporated by Rule

32.2(b)(7) of the Federal Rules of Criminal Procedure, the court has the authority to order the

interlocutory sale of property subject to forfeiture if the court finds that the property is perishable

or at risk of deterioration; the expense of keeping the property is excessive or is disproportionate

to its fair market value; or the court “finds other good cause.” Rule G(7)(b)(i). The court also

has authority to enter an interlocutory sale order under 21 U.S.C. § 853(e), which authorizes the

court to “take any . . . action to preserve the availability of property” subject to forfeiture.

        The court finds good cause for the issuance of this interlocutory sale order based on the

following:

             a. Government’s desire to avoid storage costs and to mitigate depreciation;

             b. The potential for non-payment of monthly payments related to Bank of America,

                N.A.’s lien on the 2017 Mercedes Benz G4X4 SUV;
                                                   1
      Case 2:19-cr-00394-DB-DBP Document 127 Filed 01/22/20 Page 2 of 4




            c. The strong likelihood that trial in this matter not likely occur until late this year or

               next year given the volume of discovery; and

            d. The preservation of value available for forfeiture that will result from allowing the

               interlocutory sale.

       Accordingly, it is

       HEREBY ORDERED as follows:

       1.      The Motion for Interlocutory Sale is granted and the Subject Property may be sold

pursuant to the below provisions:

            a. The United States Marshals Service (USMS), including any contractor retained by

               the USMS, may auction the Subject Property according to its policies, practices,

               and procedures. The USMS has sole discretion to decide the logistics of the

               auction, including but not limited to, the timing of such auctions; and the auction

               process itself.

            b. The net proceeds from the sale of the properties will include all money realized

               from the sale of the property, less the following:

                    i. Amounts due the holder of any valid lien;

                   ii. Insurance costs, if any;

                   iii. All costs incurred by the United States, its agencies and contractors

                       including the USMS in connection with the maintenance, repair, storage,

                       marketing and sale of the property;

                   iv. Document recording fees not paid by the buyer;

                   v. Title fees, if any; and


                                                   2
       Case 2:19-cr-00394-DB-DBP Document 127 Filed 01/22/20 Page 3 of 4




                  vi. Transfer taxes, if any.

            c. The USMS may reject in its sole discretion any offer to purchase the Creek Road

               Property where it determines that such offer is made by a person involved in the

               criminal activity alleged as the basis for forfeiture in the indictment or a person

               acting on behalf of such a person.

       2.      Under Rule G(7)(b)(iv), the sale proceeds will be a substitute res subject to

forfeiture in place of the property or properties that are sold. The USMS will hold the net

proceeds in an interest-bearing account pending further order of this court.

       Dated this 22nd day of January, 2020.

                                                BY THE COURT



                                                ___________________________
                                                DUSTIN B. PEAD
                                                United States Magistrate Judge




                                                  3
  Case 2:19-cr-00394-DB-DBP Document 127 Filed 01/22/20 Page 4 of 4




                                EXHIBIT A

1. 2016 BMW/R1200 GS Adventure, VIN: WB10A1205GZ666693, CATS: 20-FBI-
   000189;
2. 2012 Honda Goldwing, VIN: JH2SC68L5CK000111, CATS: 20-FBI-000210;
3. 2016 Porsche/Macan SUV, VIN: WP1AB2A55GLB58376, CATS: 20-FBI-000215;
4. 2017 Mercedes Benz G4X4 SUV, VIN: WDCYC7DF0HX263541, CATS: 20-FBI-
   000216; and
5. 2017 Mercedes Benz GLA, VIN: WDCTG4GB2HJ341312, CATS: 20-FBI-000217;
6. 2018 Ford F350, VIN: 1FT8W3BT8JEB93576, CATS: 20-FBI-000218;
7. 2019 Moke Beach Cruiser, VIN: 5YNWAHBG2KS061828, CATS: 20-FBI-000219;
8. 2015 28’ Regulator, BHN: DJI28261K516, CATS: 20-FBI-000220; and
9. 2016 Mercedes Benz S, VIN: WDDUG7JB8GA207235, CATS: 20-FBI-000254.




                                    4
